Name: Commission Implementing Regulation (EU) 2018/791 of 31 May 2018 amending Regulation (EC) No 690/2008 recognising protected zones exposed to particular plant health risks in the Community
 Type: Implementing Regulation
 Subject Matter: natural and applied sciences;  environmental policy;  economic geography;  agricultural activity;  agricultural policy
 Date Published: nan

 1.6.2018 EN Official Journal of the European Union L 136/1 COMMISSION IMPLEMENTING REGULATION (EU) 2018/791 of 31 May 2018 amending Regulation (EC) No 690/2008 recognising protected zones exposed to particular plant health risks in the Community THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 2(1)(h) thereof, Having regard to the requests submitted by Finland, Greece, Ireland, Italy, Lithuania, Malta, Portugal, Slovakia, Slovenia, Sweden and the United Kingdom, Whereas: (1) By Commission Regulation (EC) No 690/2008 (2) certain Member States and certain areas in Member States were recognised as protected zones in respect of certain harmful organisms. In some cases recognition was granted for a limited period of time to allow the Member State concerned to provide the full information necessary to show that the harmful organisms in question did not occur in the Member State or area concerned, or to complete the efforts to eradicate the organism in question. Since then, there have been significant developments in the plant health status of certain protected zones in some Member States. (2) The territory of Finland was recognised as a permanent protected zone with respect to Bemisia tabaci Genn. (European populations). Finland requested the revocation of the status of its protected zone due to an insufficient degree of continued economic and plant health benefit. Finland should therefore no longer be recognised as a protected zone in respect of Bemisia tabaci Genn (European populations). (3) The territory of Azores in Portugal was recognised until 30 April 2018 as a protected zone in respect of Globodera pallida (Stone) Behrens, Globodera rostochiensis (Wollenweber) Behrens and Rhynchophorus ferrugineus (Olivier). From further information provided by Portugal, it appears that the territory of Azores continues to be free from those organisms. Therefore, Azores should be recognised as a protected zone in respect of those harmful organisms without any time limitation. (4) Ireland and the United Kingdom have requested that the territories of Ireland and Northern Ireland, respectively, be recognised as a protected zone in respect of Liriomyza huidobrensis (Blanchard) and Liriomyza trifolii (Burgess). On the basis of surveys conducted since 2011 in Ireland and since 2012 in Northern Ireland in the United Kingdom, Ireland and the United Kingdom have submitted evidence that the harmful organisms concerned do not occur in the respective territories, despite favourable conditions for those organisms to establish there. It is, however, necessary that further surveys be carried out. Those surveys should further be monitored by experts under the authority of the Commission. Therefore, Ireland and Northern Ireland in the United Kingdom should be recognised as a protected zone in respect of Liriomyza huidobrensis and Liriomyza trifolii until 30 April 2020. (5) The territories of Ireland, Malta and the United Kingdom were recognised until 30 April 2018 as a protected zone in respect of Paysandisia archon (Burmeister). From further information provided by Ireland, Malta and the United Kingdom, it appears that their territories continue to be free from that organism. Therefore, Ireland, Malta and the United Kingdom should be recognised as a protected zone in respect of Paysandisia archon without any time limitation. (6) The territories of Ireland and the United Kingdom were recognised until 30 April 2018 as a protected zone in respect of Rhynchophorus ferrugineus (Olivier). From further information provided by Ireland and the United Kingdom, it appears that their territories continue to be free from that organism. Therefore, Ireland and the United Kingdom should be recognised as a protected zone in respect of Rhynchophorus ferrugineus without any time limitation. (7) The territory of the United Kingdom was recognised until 30 April 2018 as a protected zone in respect of Thaumetopoea pityocampa Denis & SchiffermÃ ¼ller and Candidatus Phytoplasma ulmi. From further information provided by the United Kingdom, it appears that their territory continues to be free from those organisms. Therefore, the United Kingdom should be recognised as a protected zone in respect of Thaumetopoea pityocampa Denis & SchiffermÃ ¼ller and Candidatus Phytoplasma ulmi without any time limitation. (8) The territory of the United Kingdom, with the exception of certain local authority areas, was recognised as a protected zone with respect to Thaumetopoea processionea L. until 30 April 2018. The United Kingdom has submitted information showing that Thaumetopoea processionea L. is now established in the local authority areas of Barking and Dagenham; Basildon; Basingstoke and Dene; Bexley; Bracknell Forest; Brentwood; Broxbourne; Castle Point; Chelmsford; Chiltem; Crawley; Dacorum; Dartford; East Hertfordshire; Enfield; Epping Forest; Gravesham; Greenwich; Harlow; Hart; Havering; Hertsmere; Horsham; Littlesford; Medway; Mid Sussex; Mole Valley; Newham; North Hertfordshire; Redbridge; Reigate and Banstead; Rushmoor; Sevenoaks; South Bedfordshire; South Bucks; St Albans; Surrey Heath; Tandridge; Three Rivers; Thurrock; Tonbridge and Malling; Waltham Forest; Watford; Waverley; Welwyn Hatfield; Windsor and Maidenhead, Wokingham and Wycombe. Those areas should therefore no longer be recognised as part of the protected zone of the United Kingdom and be added to the list of local authority areas excluded from the protected zone. That information also shows that the rest of the territory of the United Kingdom, which was recognised as a protected zone with respect to Thaumetopoea processionea L. appears to continue to be free from that harmful organism. It is, however, necessary that further surveys be carried out. Those surveys should be further monitored by experts under the authority of the Commission. Therefore, the United Kingdom, with the exception of certain local authority areas, should continue to be recognised as a protected zone in respect of Thaumetopoea processionea L. until 30 April 2020. (9) The territory of Sicily in Italy was recognised as a permanent protected zone with respect to Erwinia amylovora (Burr.) Winsl. et al. Italy has submitted information showing that Erwinia amylovora (Burr.) Winsl. et al. is now established in the municipalities of CesarÃ ² (Messina Province), Maniace, Bronte, Adrano (Catania Province) and Centuripe, Regalbuto and Troina (Enna Province) in Sicily. The municipalities of CesarÃ ² (Messina Province), Maniace, Bronte, Adrano (Catania Province) and Centuripe, Regalbuto and Troina (Enna Province) should therefore no longer be recognised as part of the protected zone of Italy in Sicily in respect of Erwinia amylovora (Burr.) Winsl. et al. (10) Furthermore, certain parts of the territory of Italy were recognised as a protected zone with respect to Erwinia amylovora (Burr.) Winsl. et al. until 30 April 2018. Italy has submitted information showing that Erwinia amylovora (Burr.) Winsl. et al. is now established in the provinces of Parma and Piacenza, which are the only remaining parts of Emilia-Romagna that are recognised as a protected zone in respect of Erwinia amylovora (Burr.) Winsl. et al. Emilia-Romagna should therefore no longer be recognised as part of the protected zone of Italy. That information also shows that the rest of the territory of Italy which was recognised as a protected zone with respect to Erwinia amylovora (Burr.) Winsl. et al. until 30 April 2018 appears to continue to be free from that harmful organism. It is, however, necessary that further surveys be carried out. Those surveys should further be monitored by experts under the authority of the Commission. Therefore, the territory of Italy which was recognised as a protected zone with respect to Erwinia amylovora (Burr.) Winsl. et al. until 30 April 2018, with the exception of certain provinces, including those of Parma and Piacenza in Emilia-Romagna, should be recognised as a protected zone in respect of Erwinia amylovora (Burr.) Winsl. et al. until 30 April 2020. (11) The territory of Northern Ireland, with the exception of certain townlands, was recognised as part of the protected zone of the United Kingdom with respect to Erwinia amylovora (Burr.) Winsl. et al. The United Kingdom has submitted information showing that Erwinia amylovora (Burr.) Winsl. et al. is now established also in other parts of Northern Ireland and requested the revocation of the status of protected zone for the entire territory of Northern Ireland. Northern Ireland should therefore no longer be recognised as being part of the protected zone of the United Kingdom in respect of Erwinia amylovora (Burr.) Winsl. et al. (12) The territories of Ireland, Lithuania, Slovenia and Slovakia, except certain areas, were recognised as protected zones with respect to Erwinia amylovora (Burr.) Winsl. et al. until 30 April 2018. From further information provided by Ireland, Lithuania, Slovenia and Slovakia it appears that the sporadic and isolated outbreaks of that harmful organism in some parts of the protected zone have been either eradicated or are under eradication and that the rest of their territories, except certain areas, continues to be free from that harmful organism. That information also shows that so far none of the outbreak eradications has taken more than two years. It is, however, necessary that further surveys be carried out. Those surveys should further be monitored by experts under the authority of the Commission. Therefore, the territories of Ireland, Lithuania, Slovenia and Slovakia, except certain areas, should be recognised as protected zones in respect of Erwinia amylovora (Burr.) Winsl. et al. until 30 April 2020. (13) The territory of the United Kingdom has been recognised until 30 April 2018 as a protected zone in respect of Xanthomonas arboricola pv. pruni (Smith) Vauterin et al. From further information provided by the United Kingdom, it appears that the sporadic and isolated outbreaks of that harmful organism in some parts of the protected zone have been either eradicated or are under eradication and that the rest of its territory continues to be free from that harmful organism. That information also shows that so far none of the outbreak eradications has taken more than two years. It is, however, necessary that the eradication efforts continue and further surveys be carried out. Those surveys should further be monitored by experts under the authority of the Commission. Therefore, the recognition of the United Kingdom as a protected zone in respect of Xanthomonas arboricola pv. pruni (Smith) Vauterin et al. should be extended until 30 April 2020. (14) Ireland has been recognised until 30 April 2018 as a protected zone in respect of Ceratocystis platani (J.M. Walter) Engelbr. & T.C. Harr. From further information provided by Ireland, it appears that its territory continues to be free from that harmful organism. Therefore, Ireland should be recognised as a protected zone in respect of that harmful organism without any time limitation. (15) The territory of Northern Ireland in the United Kingdom was recognised as a protected zone with respect to Gremmeniella abietina (Lag.) Morelet. The United Kingdom has submitted information showing that Gremmeniella abietina (Lag.) Morelet is now established in Northern Ireland. Northern Ireland should therefore no longer be recognised as a protected zone in respect of Gremmeniella abietina (Lag.) Morelet. (16) The territory of Greece, with the exception of certain Regional Units, was recognised as a protected zone with respect to Citrus tristeza virus (European strains). Greece has submitted information showing that Citrus tristeza virus (European strains) is now established also in the Regional Units of Arta and Lakonia. The Regional Units of Arta and Lakonia should therefore no longer be recognised as part of the protected zone of Greece in respect of Citrus tristeza virus (European strains). (17) Sweden was recognised as a protected zone with respect to Tomato spotted wilt virus. Sweden requested the revocation of the status of its protected zone due to an insufficient degree of continued economic benefit. Sweden should therefore no longer be recognised as a protected zone in respect of Tomato spotted wilt virus. (18) For the purpose of clarity, the entire Annex to Regulation (EC) No 690/2008 should be replaced. (19) Regulation (EC) No 690/2008 should therefore be amended accordingly. (20) Since certain areas have been recognised as protected zones pursuant to Regulation (EC) No 690/2008 until 30 April 2018, this Regulation should apply from 1 May 2018 in order to ensure legal continuity and to avoid disruption of trade. (21) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 690/2008 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 May 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Regulation (EC) No 690/2008 of 4 July 2008 recognising protected zones exposed to particular plant health risks in the Community (OJ L 193, 22.7.2008, p. 1). ANNEX Annex I to Regulation (EC) No 690/2008 is replaced by the following: ANNEX I Zones in the community recognised as protected zones , in respect of harmful organism(s) listed against their names Harmful organisms Protected zones: territory of (a) Insects, mites and nematodes, at all stages of their development 1. Anthonomus grandis (Boh.) Greece, Spain (Andalusia, Catalonia, Extremadura, Murcia, Valencia) 2. Bemisia tabaci Genn. (European populations) Ireland, Portugal (Azores, Beira Interior, Beira Litoral, Entre Douro e Minho and TrÃ ¡s-os-Montes), Sweden, United Kingdom 3. Cephalcia lariciphila (Klug.) Ireland, United Kingdom (Northern Ireland, Isle of Man and Jersey) 3.1. Daktulosphaira vitifoliae (Fitch) Cyprus 4. Dendroctonus micans Kugelan Ireland, Greece, United Kingdom (Northern Ireland, Isle of Man and Jersey) 4.1. Dryocosmus kuriphilus Yasumatsu Ireland, United Kingdom 5. Gilpinia hercyniae (Hartig) Ireland, Greece, United Kingdom (Northern Ireland, Isle of Man and Jersey) 6. Globodera pallida (Stone) Behrens Latvia, Portugal (Azores), Slovenia, Slovakia, Finland 6.1. Globodera rostochiensis (Wollenweber) Behrens Portugal (Azores) 7. Gonipterus scutellatus Gyll. Greece, Portugal (Azores) 8. Ips amitinus Eichhof Ireland, Greece, United Kingdom 9. Ips cembrae Heer Ireland, Greece, United Kingdom (Northern Ireland and Isle of Man) 10. Ips duplicatus Sahlberg Ireland, Greece, United Kingdom 11. Ips sexdentatus BÃ rner Ireland, Cyprus, United Kingdom (Northern Ireland and Isle of Man) 12. Ips typographus Heer Ireland, United Kingdom 13. Leptinotarsa decemlineata Say Ireland, Spain (Ibiza and Menorca), Cyprus, Malta, Portugal (Azores and Madeira), Finland (districts of Ã land, HÃ ¤me, Kymi, Pirkanmaa, Satakunta, Turku, Uusimaa), Sweden (counties of Blekinge, Gotland, Halland, Kalmar and SkÃ ¥ne), United Kingdom 14. Liriomyza bryoniae (Kaltenbach) Ireland, United Kingdom (Northern Ireland) 14.01. Liriomyza huidobrensis (Blanchard) Ireland (until 30 April 2020), United Kingdom (Northern Ireland) (until 30 April 2020) 14.02. Liriomyza trifolii (Burgess) Ireland (until 30 April 2020), United Kingdom (Northern Ireland) (until 30 April 2020) 14.1. Paysandisia archon (Burmeister) Ireland, Malta, United Kingdom 14.2. Rhynchophorus ferrugineus (Olivier) Ireland, Portugal (Azores), United Kingdom 15. Sternochetus mangiferae Fabricius Spain (Granada and Malaga), Portugal (Alentejo, Algarve and Madeira) 15.1. Thaumetopoea pityocampa Denis & SchiffermÃ ¼ller United Kingdom 16. Thaumetopoea processionea L. Ireland, United Kingdom (excluding the local authority areas of Barking and Dagenham; Barnet; Basildon; Basingstoke and Dene; Bexley; Bracknell Forest; Brent; Brentwood; Bromley; Broxbourne; Camden; Castle Point; Chelmsford; Chiltem; City of London; City of Westminster; Crawley; Croydon; Dacorum; Dartford; Ealing; East Hertfordshire; Elmbridge District; Enfield; Epping Forest; Epsom and Ewell District; Gravesham; Greenwich; Guildford; Hackney; Hammersmith & Fulham; Haringey; Harlow; Harrow; Hart; Havering; Hertsmere; Hillingdon; Horsham; Hounslow; Islington; Kensington & Chelsea; Kingston upon Thames; Lambeth; Lewisham; Littlesford; Medway; Merton; Mid Sussex; Mole Valley; Newham; North Hertfordshire; Reading; Redbridge; Reigate and Banstead; Richmond Upon Thames; Runnymede District; Rushmoor; Sevenoaks; Slough; South Bedfordshire; South Bucks; South Oxfordshire; Southwark; Spelthorne District; St Albans; Sutton; Surrey Heath; Tandridge; Three Rivers; Thurrock; Tonbridge and Malling; Tower Hamlets; Waltham Forest; Wandsworth; Watford; Waverley; Welwyn Hatfield; West Berkshire; Windsor and Maidenhead; Woking, Wokingham and Wycombe) (until 30 April 2020) (b) Bacteria 01. Candidatus Phytoplasma ulmi  United Kingdom 1. Curtobacterium flaccumfaciens pv. flaccumfaciens (Hedges) Col. Greece, Spain 2. Erwinia amylovora (Burrill) Winslow et al.  Estonia, Spain (except the autonomous communities of AndalucÃ ­a, AragÃ ³n, Castilla la Mancha, Castilla y LeÃ ³n, Extremadura, the autonomous community of Madrid, Murcia, Navarra and La Rioja, the province of Guipuzcoa (Basque Country), the comarcas of Garrigues, Noguera, Pla d'Urgell, SegriÃ and Urgell in the province of Lleida (Comunidad autonoma de Catalunya); and the municipalities of Alborache and TurÃ ­s in the province of Valencia and the Comarcas de L'Alt VinalopÃ ³ and El VinalopÃ ³ MitjÃ in the province of Alicante (Comunidad Valenciana)), France (Corsica), Italy (Abruzzo, Basilicata, Calabria, Campania, Lazio, Liguria, Marche, Molise, Piedmont (except the communes of Busca, Centallo and Tarantasca in the province of Cuneo), Sardinia, Sicily (excluding the municipalities of CesarÃ ² (Messina Province), Maniace, Bronte, Adrano (Catania Province) and Centuripe, Regalbuto and Troina (Enna Province)), Tuscany, Umbria, Valle d'Aosta), Latvia, Portugal, Finland, United Kingdom (Isle of Man; Channel Islands),  and, until 30 April 2020, Ireland (except Galway city), Italy (ApÃ ºlia, Lombardy (except the provinces of Milano, Mantua, Sondrio and Varese), Veneto (except the provinces of Rovigo and Venice, the communes Barbona, Boara Pisani, Castelbaldo, Masi, Piacenza d'Adige, S. Urbano and Vescovana in the province of Padova and the area situated to the South of highway A4 in the province of Verona)), Lithuania (except the municipalities of Babtai and KÃ dainiai (region of Kaunas)), Slovenia (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska, and the communes of Lendava and RenÃ e-Vogrsko (south from the highway H4)), Slovakia (except the county of DunajskÃ ¡ Streda, Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), Dvory nad Ã ½itavou (NovÃ © ZÃ ¡mky County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)) 3. Xanthomonas arboricola pv. pruni (Smith) Vauterin et al. United Kingdom (until 30 April 2020) (c) Fungi 01. Ceratocystis platani (J.M.Walter) Engelbr. & T.C.Harr. Ireland, United Kingdom 02. Cryphonectria parasitica (Murrill) Barr. Czech Republic, Ireland, Sweden, United Kingdom 1. Glomerella gossypii Edgerton Greece 2. Gremmeniella abietina (Lag.) Morelet Ireland 3. Hypoxylon mammatum (Wahlenberg) J. Miller Ireland, United Kingdom (Northern Ireland) (d) Viruses and virus-like organisms 1. Beet necrotic yellow vein virus Ireland, France (Brittany), Portugal (Azores), Finland, United Kingdom (Northern Ireland) 3. Citrus tristeza virus (European strains) Greece (except the Regional Units of Argolida, Arta, Chania and Lakonia), Malta, Portugal (except Algarve, Madeira and the county of Odemira in Alentejo) 4. Grapevine flavescence dorÃ ©e MLO Czech Republic, France (Alsace, Champagne-Ardenne, Picardie (dÃ ©partement de l'Aisne), Ile de France (communes de Citry, Nanteuil-sur-Marne and SaÃ ¢cy-sur- Marne) and Lorraine)), Italy (ApÃ ºlia, Sardinia and Basilicata)